UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1858


B.D., by her parent other Heidi Dragomir,

                Plaintiff – Appellant,

          v.

JANA GRIGGS, Director of Special Services official and
individual capacity of Buncombe County Board of Education;
MARY WATSON, Director of Exceptional Children Division of
Public Schools of N.C. Department of Public Instruction-
official capacity; ALEXA POSNY, U.S. Department of Education
Assistant Secretary for Special Education and Rehabilitation
Services-official capacity; JULIAN MANN, III, Director and
Chief Administrative Law Judge of Office of Administrative
Hearings; GEORGE MILLER, Education and Labor Committee
Congressman c/o Daniel Weiss-official capacity; BUNCOMBE
COUNTY BOARD OF EDUCATION,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cv-00439-MR-DLH)


Submitted:   March 22, 2011                 Decided:   March 31, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


B.D., Appellant Pro Se.         Karl   Dean Shatley, II, CAMPBELL
SHATLEY, PLLC, Asheville,      North   Carolina; Brian R. Berman,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Laura Ellen Crumpler, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina; Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, John
D. Filamor, OFFICE OF THE GENERAL COUNSEL, Washington D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Heidi     Dragomir     appeals      the    district       court’s    order

accepting the recommendation of the magistrate judge in part and

dismissing     without     prejudice      for     lack      of     standing     claims

Dragomir asserted on behalf of her minor child and dismissing

claims Dragomir asserted on her own behalf for failure to state

a claim.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.       B.D.     v.   Griggs,       No.   1:09-cv-00439-MR-DLH

(W.D.N.C. July 13, 2010).           We deny Dragomir’s motion to appoint

counsel.     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented        in   the    materials

before   the    court    and   argument      would    not    aid      the   decisional

process.

                                                                              AFFIRMED




                                         3